Title: To Thomas Jefferson from Albert Gallatin, 13 January 1802
From: Gallatin, Albert
To: Jefferson, Thomas


          
            Dear Sir
            Jany. 13 1802
          
          From a view of your message, it seems to me that I ought neither to apply to the Commissers. for information, nor give any opinion on the propriety of suspending the sale of the lots; but that my report to the H. of R. should be confined to a short recapitulation of the acts now in force, & to an opinion on the question whether it will be most eligible, in case Congress shall suspend the sale of lots, to reimburse the State of Maryland in specie, or in six per cent stock. On this last subject I have no hesitation, & wish to embrace this opportunity of explicitly giving my opinion in favor of the extinguishment of the public debt. On those grounds, the enclosed rough draft of a report has been prepared, & is now submitted to you.
          My own opinion, as to the sale of lots, is that the authority should be discretionary with the President & not obligatory, provided, however, that the amount of what may be conveniently sold, should in the first place be applied to pay the interest on the loans; Congress, of course, directing the deficiency on the interest, & the principal to be paid out of the Treasury.
          I heard last night with grief that you had been unwell. I hope to find you to day quite recovered. Take care, I beseech, of your health.
          With sincere affection & respect Your obedt. Servt.
          
            Albert Gallatin
          
        